DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed with RCE noted above. As directed by the amendment, claims 13-18 have been amended and claim 19 has been cancelled. With claim 12 being previously cancelled, claims 1-11, 13-18 and 20 are presently pending.
The amendment to claim 13 and cancellation of claim 19 are sufficient to overcome the 35 U.S.C 112 second paragraph rejections from the previous Office action. Those rejections are hereby withdrawn. 
Response to Arguments
Applicant’s argument that Hanawa is not prior art to the claimed invention is persuasive. For this reason, the previous rejections to the claims are withdrawn. 
In regards to Kanai not disclosing “the transmission beam changes a radiation pressure of the therapeutic ultrasound periodically and causes treatment site to oscillate”, it is noted that by definition ultrasound (sound/acoustic wave) is a travelling pressure disturbance that produces alternating compression and refractions (expansions) of the propagating medium, causing a pressure disturbance in the propagating medium that undergoes oscillations about original position. Since the propagating medium in Kanai is tissue and the therapeutic ultrasound has a frequency of between 2-5.5 Mhz, [0033], it is expected that the ultrasound will cause the treatment site to oscillate using changing pressure (see attached document by J.C. Lacefield of the IAEA publication (ISBN 978-92-0-131010-1) Chapter 12 “Physics of Ultrasound” hereinafter “extrinsic evidence” in page 7).
Additionally, with reference to the extrinsic evidence, in page 27, 
            
                A
                R
                 
                
                    
                        a
                        x
                        i
                        a
                        l
                         
                        r
                        e
                        s
                        o
                        l
                        u
                        t
                        i
                        o
                        n
                    
                
                =
                
                    
                        
                            
                                N
                            
                            
                                c
                            
                        
                         
                        
                            
                                n
                                u
                                m
                                b
                                e
                                r
                                 
                                o
                                f
                                 
                                c
                                y
                                c
                                l
                                e
                                s
                            
                        
                        ,
                         
                        λ
                         
                        
                            
                                w
                                a
                                v
                                e
                                l
                                e
                                n
                                g
                                t
                                h
                            
                        
                         
                    
                    
                        2
                    
                
                 
                …
                .
                 
                E
                q
                .
                 
                1
            
        
The relationship:             
                w
                a
                v
                e
                l
                e
                n
                g
                t
                h
                 
                
                    
                        λ
                    
                
                =
                 
                
                    
                        1
                    
                    
                        f
                        r
                        e
                        q
                        u
                        e
                        n
                        c
                        y
                    
                
                …
                .
                 
                E
                g
                .
                 
                2
            
          is well known, it follows that:
            
                N
                c
                =
                
                    
                        2
                         
                        A
                        R
                         
                    
                    
                        λ
                    
                
                =
                2
                A
                R
                 
                f
                r
                e
                q
                u
                e
                n
                c
                y
                …
                .
                 
                E
                g
                .
                 
                3
            
        
From equation 3, the number of cycles (wavenumber) would increase with increase in frequency extrinsic evidence
Additionally, in extrinsic evidence in page 4, diagnostic imaging is generally performed in the frequency range from 2-15 Mhz, therefore, therapeutic/treatment ultrasound of Kanai having a frequency of 2-5.5 MHz [0033] is also expected to perform imaging in diagnostic mode.
In view of the above, the claims are rejected in view of Kanai under new grounds. 
Claim Objections
Claims 5 and 6 are each objected to because of the following informalities:  in line 2 of each claim, a typographical error appears to be introduced with the amendment the “…ultrasound m the treatment …” should be amended to “in” to overcome the obvious typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "in the treatment mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note, claim 1 does not set forth a treatment mode, this limitation is found in claim 9. For examination purposes 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-2, 9-11, 13, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al., WO 2012077219 A1 hereinafter "Kanai" - reference made to English version of US National stage entry of Kanai US 20130261508 A1 to Shimokawa et al., as evidenced by J.C. Lacefield of the IAEA publication (ISBN 978-92-0-131010-1) Chapter 12, “Physics of Ultrasound” hereinafter “extrinsic evidence” –see MPEP 2131.01 III.
Regarding claim 1, Kanai discloses an ultrasonic treatment device (Fig. 1) comprising: a probe (“10”) that transmits and receives ultrasound ([0037]); a transmission unit (“14” and “16”) that scans a transmission beam of diagnostic ultrasound in a diagnostic region “152” by controlling the probe ([0034] and [0049]); a receiving unit (“20”) that obtains a received signal of diagnostic ultrasound along a 
As to claim 2, Kanai discloses frequency for diagnosis in a range of 1-2MHz in [0032]. In view of equation 3 above, the higher the frequency, the higher the wavenumber, the therapeutic ultrasound with a frequency of 2-5.5 Mhz is expected to have a larger wavenumber than that of the diagnostic ultrasound at a frequency of 1-2 Mhz.  
As to claims 9 -11, [as to claim 9], Kanai discloses the device of claim 1, which can be described as having a diagnostic mode that uses diagnostic ultrasound (at 1-2 Mhz frequency) and a treatment mode (at 2-5.5 Mhz frequency) that uses therapeutic ultrasound, in the treatment mode, the transmission unit will the therapeutic ultrasound  within the treatment region ([0087] treatment range is within diagnostic image) it follows 
As to claim 13 (note the indefiniteness rejection above), it follows from Kanai as discussed in claim 1 above that radiation pressure of the ultrasound changes periodically, the sound travelling in treatment site would cause the treatment site and/or ischemic tissue within the treatment site to swing as per changing radiation pressure, in the treatment mode.  
As to claims 14, 18 and 20, Kanai discloses the inventions of claims 1, 10 or 13 as discussed above, since the therapeutic ultrasound has a frequency (2-5.5 MHz – [0033]), and size of transmission medium as well as speed through a medium affect transmission of an ultrasound (acoustic/sound wave) through a medium, for effective treatment, it follows that the treatment wave is transmitted at a repetition frequency according to a size of tissue along the direction of propagation of ultrasound wave and speed of a transverse wave through the tissue. 
Allowable Subject Matter
Claims 3-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 3 and 4 recite wherein the transmission unit controls the probe so as to transmit therapeutic ultrasound having a wave number of 6-64 cycles [claim 3] or 32 cycles [claim 4]. The prior art fails to disclose this limitation, as such, claims 3 and 4 and dependent claims thereof (5-8 and 15-17) each recite a combination of features that is nether anticipated or rendered obvious by the prior art or record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        1/15/2021